Citation Nr: 1312371	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for peripheral neuropathy, right lower extremity prior to July 17, 2006, in excess of 10 percent from July 17, 2006 to October 14, 2010, and in excess of 20 percent form October 14, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1969 to May 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A hearing was held in front of a Veterans Law Judge (VLJ) at the RO in June 2008.  A transcript of the hearing has been associated with the claim file.

In September 2008 and June 2010, the Board remanded the claim for further development.

The VLJ who presided over the Veteran's hearing has since left the Board.  In a letter dated in January 2013 the Veteran was informed of the VLJ's departure and was given the choice to have a new hearing.  In a letter dated that same month, he stated he wanted to appear at a hearing in front of a VLJ at his local RO.  In another January 2013 statement the day following the Veteran's letter, the Veteran's representative stated the Veteran no longer wished to have a hearing.  Accordingly, the hearing request is considered to be withdrawn.

In the June 2010 remand, the Board noted that in a March 2010 statement, the Veteran reported he could not completely empty his bladder or he has the sensation he still needs to void.  The Board found that the issue of entitlement to service connection for a neurologic bladder disorder had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and referred the issue to the AOJ for adjudication.  A review of the claim file shows that the issue is yet to be adjudicated by the AOJ.  Therefore, the Board will once again REFER the issue of entitlement to service connection for a neurologic bladder disorder to the AOJ for adjudication.  

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional records relevant to the present claim contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his service connected peripheral neuropathy of the right lower extremity, currently rated as noncompensable prior to July 17, 2006, 10 percent disabling from July 17, 2006 to October 14, 2010, and 20 percent disabling from October 14, 2010.  After a careful review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

In a January 2013 statement, the Veteran's representative stated that they wanted "the Board to get all medical records from electronics medical records to work his claim."  A review of the claim file shows that the most recent VA outpatient treatment records associated with the claim file were obtained in June 2011.  Therefore, it appears that there are outstanding treatment records since June 2011 which the Veteran wants to be obtained and considered in his appeal.  The AOJ should obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request and associate with the claim file all VA outpatient treatment records for the Veteran for the treatment of peripheral neuropathy of the right lower extremity, from June 2011 to the present.  If no records are available a negative response is requested.

2.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


